Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ron Burchett on 2/25/2022.

The application has been amended as follows: 


IN THE CLAIMS:

Cancel claims 1-15.

16. (New)   A composition comprising: 

walnut in an amount of 60.61% to 83.33% of the total composition;

maitake mushroom extract in an amount of 0.0017% to 0.076% of the total composition;

Epigallocatechin gallate in an amount of 0.167% to 1.52% of the total composition;

turmeric root powder in an amount of 16.67% to 24.24% of the total composition;

lycopene in an amount of 0.0167% to 0.033% of the total composition;

taurine in an amount of 0.833% to 1.52% of the total composition;

eicosapentaenoic acid in an amount of 0.833% to 6.06% of the total composition; and

docosahexaenoic acid in an amount of 0.833% to 6.06% of the total composition.


The following is an examiner’s statement of reasons for allowance:   the closest prior art is Nagel et al. (of record) which teaches walnuts but does not teach the other . .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655